Citation Nr: 0101724	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  99-00 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

The propriety of the initial 10 percent evaluation assigned 
for the veteran's service-connected bilateral tendonitis of 
the knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to 
February 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, which granted service connection for 
bilateral tendonitis of the knees (bilateral knee disability) 
and assigned a 10 percent evaluation, effective March 1, 
1997.  The veteran perfected a timely appeal of this 
determination to the Board.

Because the veteran has disagreed with the initial rating 
assigned for his service-connected bilateral knee disability, 
the Board has recharacterized this claim on the title page as 
involving the propriety of the initial evaluation.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In October 2000, the veteran, accompanied by his accredited 
representative, presented testimony to the undersigned Board 
Member at a hearing held at the local VA office.


REMAND

The veteran argues that a higher rating is warranted for his 
bilateral knee disability due to the pain, weakness and 
corresponding functional impairment that he has as a result 
of this condition.  In this regard, he reports that, despite 
treating the disability with Motrin, he suffers from chronic 
and recurrent pain, weakness, buckling, lateral instability 
and crepitus.  In addition, the veteran asserts that these 
symptoms are exacerbated by physical activities, including 
those he performs in connection with the duties required of 
his position as a custodian with the United States Postal 
Service (USPS).

The Board observes that, in DeLuca v. Brown, 8 Vet. App. 202 
(1995), the United States Court of Veterans Appeals (now 
known as the United States Court of Appeals for Veterans 
Claims) (Court) held that, in adjudicating the issue of 
entitlement to a higher rating for a musculoskeletal 
disability, VA must consider application of 38 C.F.R. § 4.40 
regarding functional loss due to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, incoordination, or pain on 
movement of a joint, that those factors are not contemplated 
in the relevant rating criteria, and that such can provide a 
basis for a higher schedular evaluation.  

In this regard, the Board observes that, during the course of 
this appeal, the veteran was afforded one pertinent VA 
examination, which was conducted in May 1997.  The report of 
that examination shows that the examiner did not consider the 
DeLuca factors.  In addition, during the October 2000 
hearing, the veteran's representative cited the date of that 
examination and requested that this matter be remanded to 
afford the veteran a contemporaneous evaluation.  Further, 
the Board notes that, in his January 1999 Substantive Appeal, 
the veteran indicated that his knee problems had worsened.  
In light of the foregoing, the Board agrees with the 
veteran's representative that this matter must be remanded 
for the veteran to undergo a contemporaneous and thorough VA 
examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  
In addition, although at his October 2000 hearing the veteran 
testified that he was not receiving any treatment for his 
knee problems, on remand, prior to scheduling such an 
examination, the RO should associate any outstanding records 
with the claims folder.

The Board further observes that the veteran's bilateral knee 
disability is currently evaluated as a single bilateral 
condition and rated as 10 percent disabling under Diagnostic 
Code 5024-5003.  As such, on remand, the RO must consider 
whether separate compensable ratings are warranted for the 
veteran's right and left knee disabilities.  In addition, the 
Board notes that X-ray study of his knees conducted as part 
of the May 1997 examination revealed that "no significant" 
degenerative changes.  As noted above, however, the veteran 
complains of having significant lateral instability and 
subluxation.  As such, in light of the veteran's complaints, 
on remand, the RO must also consider whether the veteran's 
service-connected knee disabilities might be evaluated 
pursuant to any other potentially applicable diagnostic code, 
i.e., Diagnostic Code 5257.  In addition, the RO should 
determine whether separate evaluations for arthritis 
(manifested by limited and/or painful motion) and instability 
are warranted.  See VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 
56703 (1998); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 
(1997).  

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The RO should obtain and associate 
with the claims folder any outstanding 
post-service records of the veteran's 
treatment for right or left knee problems 
from any facility or source identified by 
the veteran.  The aid of the veteran and 
his representative in securing these 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

2.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to undergo a VA orthopedic 
examination to determine the current 
nature and severity of his service-
connected right and left knee 
disabilities.  It is imperative that the 
examining physician reviews the evidence 
in the claims folder, including a 
complete copy of this REMAND and 
acknowledges such review in the 
examination report.  All appropriate 
tests and studies should be conducted, 
and all clinical findings should reported 
in detail.  In the examination report, 
the physician should identify all 
manifestations of the veteran's service-
connected right and left knee 
disabilities.  In doing so, the examiner 
must indicate whether the veteran suffers 
from arthritis and/or instability in his 
right and left knees.  The examiner 
should also render specific findings as 
to whether, during the examination, there 
is objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination.  Further, the examiner 
should indicate whether, and to what 
extent, the veteran experiences 
functional loss during flare-ups of pain 
and/or weakness of as a result of the 
service-connected right and left knee 
disabilities.  To the extent possible, 
the examiner should express any 
functional loss in terms of additional 
degrees of limited motion.  If the 
examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner must 
set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record, in a legible 
report.

3.  The RO should ensure that the 
directives of this REMAND are fully 
complied with.  See Stegall v. West, 11 
Vet. App. 268 (1998).  If any action 
requested is not taken, or if they are 
deficient in any manner, appropriate 
corrective action should be undertaken.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  The veteran's claims must be 
readjudicated on a de novo basis, to 
include whether separate ratings are 
warranted for his right and left knee 
disabilities.  In doing so, the RO must 
consider whether separate evaluations for 
arthritis and instability are warranted 
(consistent with VAOPGCPREC 23-97 (1997), 
and VAOPGCPREC 9-98 (1998)).  In 
addition, the RO should discuss whether 
staged ratings are appropriate in light 
of Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999).  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


